Citation Nr: 1138690	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hematuria.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that hearing is of record.

In February 2011, the Veteran submitted additional medical evidence after his case had been certified to the Board.  He subsequently provided a waiver of RO consideration for that evidence.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2011).

The Board notes that in his August 2009 VA Form 9, the Veteran indicated that he was not appealing the issue of entitlement to a compensable disability rating for service-connected hemorrhoids, even though the RO had listed this issue in the July 2009 statement of the case.  Therefore, the issue of entitlement to a compensable disability rating for service-connected hemorrhoids is not currently on appeal before the Board.


FINDINGS OF FACT

1.  In March 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated at his personal hearing that he wished to withdraw his appeal as to the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for hematuria. 

2.  The Veteran's bilateral hearing loss was incurred in, or caused by, his active service.

3.  The Veteran's tinnitus was incurred in, or caused by, his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for hematuria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, at the time of his March 2011 personal hearing, withdrew his claim as to the issue of whether new and material evidence had been had been submitted to reopen a claim of entitlement to service connection for hematuria and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II.  Service Connection

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of his active service.  He specifically contends that during his service in the United States Navy, he served as a sonar operator for nearly 10 years, which required him to use both active and passive sonar for navigation and classification of other sounds in the oceans, such as enemy ships, exposing him to frequent pinging sounds.  He contends that some of the pinging sounds were very loud, requiring him to remove his headset.  He contends that his duties put a large strain on his ears.  He additionally contends that he served aboard diesel submarines for 16 years, exposing him very frequently to loud machinery noise.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      A.  Hearing Loss

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, as discussed below, because there is insufficient evidence to indicate that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  

With respect to the first required element to establish service connection, current disability, the claims file contains the results of a February 2009 private audiological evaluation from the Veteran's audiologist, Sabrina Kaestle-Peterman, AU.D., as well as the results of a July 2009 VA audiological examination. Audiometric findings from his February 2009 private audiological evaluation are as follows, with puretone thresholds recorded in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
75
90
LEFT
45
50
65
75
85

Based on these results, the audiologist diagnosed the Veteran with moderate sloping to profound sensorineural hearing loss.  

Audiometric results from his July 2009 VA examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
80
95
LEFT
45
45
70
80
90

Additionally, the Veteran scored 68 percent for the right ear and 64 percent for the left ear on the Maryland CNC speech perception test.  Based on these results, the VA examiner diagnosed the Veteran with mild to profound sensorineural hearing loss in the right ear and moderate to profound sensorineural hearing loss in the left ear.  These audiometric findings establish that the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011); see also Shedden/Caluza, supra.  

With respect to the second required element to establish service connection, in-service disease or injury, the Veteran's service treatment records (STRs) are devoid of evidence of treatment for, or complaints of, hearing loss.  A March 1969 hearing survey revealed that the Veteran indicated that he did not have trouble hearing normal speech, and that no one had indicated to him that he did not hear as well as others.  The Veteran did report on the survey that he had been exposed to diesel engine noise for about 10 years up to that time.  Additionally, the Veteran's STRs reveal that he had normal hearing for VA purposes on his November 1975 separation examination.  The results of that audiological evaluation are as follows, with puretone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
25
LEFT
25
15
5
20
20

The Board notes, however, that the Veteran's military duties required that he spend many hours exposed to sonar noise.  He additionally spent many years aboard diesel powered submarines, subjecting him to loud machinery noise periodically.  Accordingly, based on the era of the Veteran's service, his enlisted specialty as a sonar operator and lack of hearing protection while exposed to loud machinery noise aboard diesel submarines, the Board will afford the Veteran the full benefit of the doubt and concede his exposure to hazardous military noise while in service.  Accordingly, the second required element to establish service connection has been met.  See Shedden/Caluza, supra.  

With respect to the final element required to establish service connection, a nexus established by medical evidence, the first evidence of record revealing that the Veteran had hearing loss for VA purposes is found in his February 2009 private hearing evaluation, the results of which are recorded above.  During the evaluation, however, Dr. Kaestle-Peterman noted that the Veteran reported a long standing hearing loss for 30 years.  He additionally reported a post-military history of working as a construction manager.  Dr. Kaestle-Peterman noted that the Veteran did not report having a history of ear infections, dizziness, head trauma, or any significant aural history.  Based on the results of the evaluation, she concluded that the Veteran's hearing loss was at least as likely as not due to military noise exposure over his 24 year naval career.  

At his aforementioned July 2009 VA examination, the VA examiner provided the opinion that the Veteran's bilateral hearing loss was not caused by or a result of in-service acoustic trauma.  The examiner based this opinion on the Veteran's STRs, which showed normal hearing for VA purposes at the time of the Veteran's retirement.  The examiner noted that the Veteran's hearing loss was at least as likely as not due to the aging process.  The examiner provided no further rationale for her opinion.  

In September 2009, the Veteran's private audiologist, Dr. Kaestle-Peterman, provided an additional statement where she contended that the Veteran's hearing loss was most likely caused by, or a result of, military noise exposure.  She then elaborated on her opinion by explaining that after reviewing the Veteran' service records, showing service on four different diesel submarines and service as a sonar technician, it was highly likely that military noise exposure contributed to his extensive hearing loss.  She noted that some degree of hearing loss may also be age related, but that average degeneration of hearing does not usually get into the profound range.

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, it has been held by the United States Court of Appeals for Veterans Claims (Court) that, in adjudicating a claim, the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this regard, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Moreover, the lack of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court, in Hensley, 5 Vet. App. at 159-160, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

Accordingly, because the July 2009 VA examiner's opinion is based only on a lack of evidence of hearing loss in the Veteran's STRs, the opinion is deemed to be inadequate for rating purposes and the Board affords minimal probative value to that opinion.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Moreover, the Board finds that the private medical opinions from Dr. Kaestle-Peterman, dated in February 2009 and September 2009, are more probative as to the etiology of the Veteran's hearing loss.  These opinions take into account the Veteran's military duties and history of military noise exposure, and describe the Veteran's hearing loss as being likely due to his extensive military noise exposure.  Additionally, the evidence of record discounts any subsequent occupational or recreational noise exposure.  Therefore, the Board finds that the final required element to establish service connection has been met.  See Shedden/Caluza, supra.  

In summary, the Board finds that the Veteran meets all of the elements required to establish service connection for bilateral hearing loss.  He currently has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011).  He was exposed to hazardous noise levels during his active service, and he has provided adequate medical opinions linking his bilateral hearing loss to his in-service hazardous noise exposure.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection for bilateral hearing loss is granted.

      
B.  Tinnitus

With respect to the first required element to establish service connection for tinnitus, current disability, Dr. Kaestle-Peterman diagnosed the Veteran with tinnitus at his February 2009 private hearing evaluation, based on reported information.  Accordingly, the Board finds that he first required element to establish service connection for tinnitus has been met.  See Barr, 21 Vet. App. at 307-08 (2007); see also Shedden/Caluza, supra.  

With respect to the second required element to establish service connection, in-service disease or injury, again the Veteran's STRs are devoid of any reference to, complaint of, or treatment for tinnitus during active service.  However, as previously noted, the Board has conceded the Veteran's exposure to hazardous military noise as a result of his in-service duties aboard submarines while in the United States Navy.  Accordingly, the second element of the Shedden/Caluza test has been met. 

With respect to the final element required to establish service connection, causal relationship, at his private February 2009 audiological evaluation, Dr. Kaestle-Peterman provided the opinion that the Veteran' s tinnitus was at least as likely as not due to military noise exposure over his 24 year military career.  However, the Board notes that the Veteran reported to Dr. Kaestle-Peterman that he had noticed constant ringing in his ears for about the previous four years.  

The July 2009 VA examiner noted that the Veteran reported that his tinnitus began with gradual onset about 15-20 years earlier.  He reported that his tinnitus was not constant but intermittent.  The examiner provided the opinion that the Veteran's tinnitus was less likely as not caused by or a result of in-service acoustic trauma.  The examiner based her opinion on the Veteran conceded history of military noise exposure, the lack of evidence of tinnitus in the Veteran's STRs, the age of the Veteran, and an apparent misconception regarding the date of onset of tinnitus, where the Veteran reported to his private audiologist that he has had constant tinnitus for the last four years, and where the Veteran reported to the examiner that the date of onset of his tinnitus was about 15-20 years ago.  The examiner additionally concluded that the Veteran's tinnitus was at least as likely as not secondary to his current hearing loss.  

In September 2009, the Veteran's private audiologist, Dr. Kaestle-Peterman, provided an additional opinion that the Veteran's tinnitus was most likely caused by or a result o his military noise exposure, basing this opinion on the Veteran's record of extensive exposure to hazardous military noise during his active service.  

With respect to the perceived discrepancy regarding the date of onset of the Veteran's tinnitus, the Board notes that the Veteran testified at his March 2011 hearing that he noticed ringing in his ears at the time he retired from active service.  Moreover, in a statement accompanying his August 2009 VA Form 9, he explained that while he began experiencing ringing in his ears before retirement from active service, he did not report his tinnitus because he perceived it as an expected result of his military duties.  He contended that the date of onset of 15-20 years ago, as reported by his private audiologist, was misunderstood.  He additionally contended that the VA examiner was also incorrect in recording a date of onset of four year earlier, but that it should have been noted that his tinnitus had been worse for the past four years.  The Board is satisfied with the Veteran's explanation.

Again, the Board notes its charge to assess the credibility and weight given to evidence.  See Madden, 125 F.3d at 1481; Wensch, 15 Vet. App at 367.  Moreover, the Board again notes its freedom to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans, 12 Vet. App. at 30 (1998).  Accordingly, because the July 2009 VA examiner primarily relied on a lack of evidence of tinnitus in the Veteran's STRs as well as a misconception regarding the date of onset, the Board affords minimal probative value to the examiner's opinion.  See Dalton, 21 Vet. App. 23.  Further, the Board finds that the February 2009 and September 2009 medical opinions of Dr. Kaestle-Peterman, relating the Veteran's tinnitus to his hazardous military noise exposure, are probative as to the etiology of his tinnitus.  These opinions take into account the Veteran's competent lay statements related to the onset and severity of his tinnitus and describe his tinnitus as being consistent with hazardous military noise exposure.  Accordingly, the Board finds that these opinions from the Veteran's private audiologist satisfy the final element required to establish service connection.  See Shedden/Caluza, supra.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's tinnitus was caused by his in-service hazardous noise exposure.  He currently has tinnitus, he was exposed to hazardous noise levels during his active service, and he has provided adequate medical opinions to link his tinnitus to his active service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection for tinnitus is granted.

As a result of its decision to grant the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that any failure on the part of VA to notify and/or develop these claims pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

The Veteran's appeal as to the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for hematuria is dismissed.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


